Citation Nr: 1721836	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  12-28 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to special monthly compensation based on the need for aid and attendance.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Dan Brook, Counsel




INTRODUCTION

The Veteran had active service from March 1969 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In April 2015, the case was remanded further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is service connected for a number of disabilities, including posttraumatic stress disorder and organic personality disorder secondary to brain trauma; shell fragment wound of the right temple area with skull loss; diabetes; tinnitus; shell fragment wounds scar of the right temple; hearing loss of the right ear with otitis media; hypertension; glaucoma of both eyes; status post fracture of the left second metatarsal of the left foot; slight pallor disc on the right; and shell fragment wound scars of the left thigh, left ankle, pubic area and left leg with retained foreign bodies.  He has alleged that the combination of his service-connected disabilities has resulted in the need for the aid and attendance of another person.  

The Board notes that to date, the medical opinions of record do indicate that the Veteran is in need of some level of assistance in relation to his activities of daily living.  However, these opinions indicate that at least part of this need for assistance is a result of his morbid obesity.  Although the obesity is not subject to an award of service connection, the Veteran alleges that it has been caused by the medications he takes for his service-connected disabilities.  Also, the evidence shows that the Veteran currently takes numerous medications, some of which might have an impact on his metabolism.  Consequently, there is sufficient evidence of record to warrant obtaining a medical examination with opinion as to whether the Veteran's morbid obesity has been caused by the medications he takes for his service-connected disabilities and/or the underlying disabilities themselves.  The examination should also provide an updated assessment concerning whether the Veteran needs the regular aid and attendance of another person as a result of his service-connected disabilities.  

Prior to arranging for the examination, the AOJ should obtain all records of VA medical treatment or evaluation of the Veteran dated since November 2015.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of VA medical treatment or evaluation of the Veteran dated since November 2015.  

2.  Arrange for a VA examination by an appropriate medical professional to assess the likelihood that the Veteran's service-connected disabilities and/or the medications he takes for these disabilities has caused his morbid obesity and to assess the nature and etiology of any need for any regular aid and attendance.  The Veteran's service-connected disabilities include posttraumatic stress disorder and organic personality disorder secondary to brain trauma; shell fragment wound of the right temple area with skull loss; diabetes; tinnitus; hearing loss of the right ear with otitis media; hypertension; glaucoma of both eyes; status post fracture of the left second metatarsal of the left foot; slight pallor disc on the right; shell fragment wound scar of the right temple; and shell fragment wound scars of the left thigh, left ankle, pubic area and left leg with retained foreign bodies.      

The examiner should review the claims file in conjunction with the examination.  This review should include the post-service VA medical records, with particular attention to the medications the Veteran takes for his service-connected disabilities; post-service private medical records, including a May 2004 and July 2009 private medical opinions; the reports of VA aid and attendance examinations from July 2009 and June 2011; the reports of VA eye examinations from June 2011, December 2015 and July 2016; and any other information deemed pertinent.  

The examiner should then provide a medical opinion in answer to the following questions:

A) Is it at least as likely as not (i.e. a 50 percent chance or greater) that the Veteran's morbid obesity has been caused by one or more of his service connected disabilities?

B) Is it at least as likely as not (i.e. a 50 percent chance or better) that the Veteran's morbid obesity has been caused by one or more medications the Veteran takes for his service-connected disabilities?

The examiner should provide a specific explanation for each of these medical opinions. 

C)  Additionally, based on the review of the claims file, including consideration of the Veteran's functional and self-care abilities shown it the medical treatment records and the examination of the Veteran, the examiner should assess nature of, and functional limitations imposed by the Veteran's service connected disabilities.  

The examiner should then provide an opinion as to whether or not the Veteran is permanently bedridden or so helpless as to be in need of regular aid and attendance based solely on the impairments resulting from his service-connected disabilities.  

3.  Review the medical opinions provided to ensure that they are in compliance with the remand instructions.  If not, take appropriate corrective action.  

4.  Readjudicate the claim.  If it remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified. 
       
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

